Citation Nr: 1215207	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO. 03-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney,
	Legal Help for Veterans, PLLC


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to March 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board issued a Decision in August 2006 denying the claim. That Board decision was vacated by a February 2009 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision. The Board then remanded the claim in October 2009 for action consistent with that Memorandum Decision. Following development, the Board issued a further new Decision in July 2010. By a November 2011 Court Order approving a Joint Motion for Remand (Joint Motion) by the parties, the July 2010 Board Decision was also vacated, and the case now returns to the Board for action consistent with the Court-approved Joint Motion. 

In the course of appeal, the Veteran had testified before a Veterans Law Judge of the Board at a hearing conducted at the RO in March 2004. That judge subsequently ceased to be employed by the Board. The Veteran was accordingly sent a letter in June 2009 affording him the opportunity to have an additional hearing before a different Veterans Law Judge who would adjudicate his appealed claim. However, by a signed response received in June 2009, the Veteran declined the opportunity of an additional Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board must still develop the case in accordance with the determination of the Court in its February 2009 Memorandum Decision, regarding a November 2005 VA examination for compensation purposes addressing the Veteran's hemorrhoids, conflated the VA medical examiner's recordation of a medical history with the VA examiner's medical findings. The Court in that decision asserted that the examiner "reported that the appellant had mild occasional fecal incontinence or leakage," and used this to support a finding the Board had erred in failing to consider a diagnostic code for fecal incontinence or leakage - 38 C.F.R. § 4.114, Diagnostic Code 7332 - in its adjudication. In fact, the Board had determined that the examiner found that there was no fecal incontinence or leakage, and this finding is reflected in the examination report. Upon remand the Board must ask the new examiner to explain that medical history as provided by the Veteran and recorded in the examination report does not constitute medical findings by the examiner. 

The Joint Motion approved by the Court in November 2011 requested that the Board's July 2010 decision be vacated both because the Board relied on medical findings of no anal leakage being caused by any hemorrhoids in this Veteran without the examiner adequately considering or addressing the Veteran's self-reported history of hemorrhoids and anal leakage, and because the Board reportedly erroneously asserted that "the record does not show that the Veteran reported anal leakage beginning after his hemorrhoid surgery until his 2010 report." It is certainly the case that the Veteran has asserted that he has had anal leakage beginning after his hemorrhoid surgery, including by a March 2009 submitted statement noted by the Joint Motion. The Board should have been more judicious in its phrasing, and should thus have qualified the statement of fact as, 'the objective record does not support the Veteran's assertions that he has had anal leakage following his hemorrhoid surgery at some ongoing frequency thereafter, as he has implied or asserted in a March 2009 submission as well as in his self-reported history provided at his January 2010 VA examination.' 

That said, the Board notes that objective support is lacking in this case for the Veteran's assertions both of ongoing hemorrhoids following his hemorrhoid surgery and of these hemorrhoids causing anal leakage, assertedly particularly during flare-ups. The record reflects that the Veteran underwent hemorrhoidectomy in April 1978, and does not reflect medical findings of recurrence of active hemorrhoids in recent years. 

Thus, the Board here asks for the Veteran's assistance in securing some records of treatment or other medical evidence with observations supportive of hemorrhoids and anal leakage, to bolster his claim of more severe disability. The Board is disinclined at this juncture to accept a narrative of severe hemorrhoids with leakage, where treatment would reasonably be sought for such disability and yet no treatment is documented in the record. 

Specifically, the Veteran in a March 2009 submitted statement asserted that he had hemorrhoids which protruded when he has a bowel movement, and that he has several bowel movements per day. He then asserted that with these bowel movements his hemorrhoids "come out and stay out all day until I take a shower that night." He further asserted, "Every night when I take a hot shower I push them back in." The Veteran also asserted that he has leakage, so that when the condition flares up he wears pads. The Veteran's March 2009 statement is somewhat ambiguous as to whether his reported hemorrhoids "stay out all day" every day or whether this only occurs when on days when he is having a flare-up. The Veteran's statement to a VA nurse practitioner as recorded in a March 2009 treatment record suggest the occurrence is every day. In either event, the Veteran has not presented any treatment or examination records from recent years documented objective findings these assertedly prolapsed or protruding hemorrhoids and associated anal leakage. 

Despite the Veteran's assertions, examination in January 2010 revealed no active hemorrhoids and no other objective findings supporting - by that examiner's assessment - the presence of a condition causative of anal leakage. An August 2010 VA examiner who provided an addendum opinion based on the printed record also found that the objective evidence did not support a current hemorrhoidal condition causative anal leakage, with the examiner noting January 2010 examination findings of "sphincter tone normal with good turgor" and "no definite evidence of sphincter incontinence."  The Board will not assign the Veteran a compensable rating based on purely subjective hemorrhoids, given the readily medically observable nature of hemorrhoids. This is because Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, to support its adjudication. Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

However, additional evidence must be sought in this case, as required by the Joint Motion, to support an adjudicative analysis that might either discount or support the Veteran's assertions of anal leakage related to hemorrhoids. 

The Board notes that the question of whether hemorrhoids are causative of any anal leakage is a medical one which may be beyond the purview of the Veteran's lay knowledge, even when based on his own reported experiences of hemorrhoids and anal leakage. (Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151 ) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).) Correlation does not necessarily equate with causation. Rather, it may be the case that anal leakage due to other causes precipitates hemorrhoids in the Veteran, rather than the other way round. Upon remand examination, the examiner is asked to address this question of the direction of any possible causation in this case.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to submit or assist the RO in obtaining medical examination or treatment or testing supportive of his assertions including of hemorrhoids and anal leakage. The Veteran should also be afforded the opportunity to submit any additional evidence or argument in furtherance of his claim. All requests, responses, and submissions should be associated with the claims file. Any further indicated development should be undertaken. 

2. Thereafter, the Veteran should be afforded a new proctology examination to address the nature and extent of his hemorrhoids. The medical center should take all reasonable efforts to schedule the examination when the Veteran's hemorrhoids are active or otherwise when the Veteran is experiencing a flare-up of his hemorrhoids. The medical center should document in the record such efforts to schedule the examination during an episode of active hemorrhoids. The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. The examiner should specify on the examination report that the claims folder has been reviewed. Any reasonably necessary tests and studies to address the questions posed should be conducted. The examiner must do the following:

a. The examiner is advised that the requested examination is required due to a Joint Motion approved by the United States Court of Appeals for Veterans Claims, with findings that prior VA medical examination findings and conclusions were not supported by analysis considering the evidence of record including statements by the Veteran. Specifically, the examiner was found to have not adequately considered the Veteran's assertions of ongoing hemorrhoids despite the examiner's observations of no active hemorrhoids. In this regard, the Board advises the examiner that the examiner should consider the Veteran's statements of medical history and symptoms of disability to the extent these statements are credible, in the examiner's judgment, based on consideration of other evidence of record.  The examiner should state his conclusions about the credibility of the Veteran's statements of disability, symptoms, and medical history. The examiner should provide an explanation for these conclusions.

b. The examiner must specifically state whether the hemorrhoids, if present, produce persistent bleeding, whether there is anemia secondary to such persistent bleeding, and whether there are fissures. The examiner must also specifically state whether the Veteran has anal leakage or fecal incontinence, and if so whether this is caused or aggravated (permanently increased in severity or increased in severity on an ongoing basis) by the Veteran's hemorrhoids. The examiner must provide an explanation for these conclusions supported by facts in evidence and medical knowledge. 

c. The examiner should specifically address whether objective current and past medical findings support, contradict, or neither support nor contradict the Veteran's assertions of current and past hemorrhoids, anal leakage, recurrent proctitis, and any other asserted symptoms or conditions of the rectum or anus. In this regard, the examiner should provide a medically informed opinion of the likelihood of truthfulness of the Veteran's assertions of hemorrhoids and anal leakage. The examiner must provide an explanation for this opinion supported by facts in evidence and medical knowledge. 

d. The examiner should address the Veteran's assertions made in a March 2009 submitted statement that he has bowel movements several times per day, and that with bowel movements his hemorrhoids "come out and stay out all day until I take a shower that night" at which time he has to push them back in. He then further asserted that he had to wear pads several times per week due to anal leakage, or perhaps (the record is not entirely clear) only due to fear of anal leakage, associated with flare-up of these hemorrhoids. The examiner should address whether objective evidence supports or contradicts these assertions, or neither supports nor contradicts them. Again, the examiner must provide an explanation for his opinion supported by evidence of record and medical knowledge. 

f. Additionally, if, as the Veteran asserts, he experiences fecal incontinence contemporaneous with flare-ups of hemorrhoids, what is the likelihood that the hemorrhoids cause the fecal incontinence in these instances, versus the likelihood that fecal incontinence in these instances is due to some other cause, and that residual fecal matter irritating anal tissue causes a flare-up of hemorrhoids. 

g. The examiner should also note the Veteran's self-report at the January 2010 examination that he had proctitis two times per year. The examiner should specifically address the likelihood that proctitis or another medical condition is causative of the Veteran's asserted anal leakage/fecal incontinence, and the likelihood that the Veteran has hemorrhoids that cause him to have anal leakage/fecal incontinence. Any necessary tests or studies should be conducted to arrive at medically informed conclusions as to the nature and etiology of diseases or conditions affecting the Veteran's anus and rectum, and any resulting symptoms or disabilities, including anal leakage/fecal incontinence. The examiner must provide an explanation for these opinions supported by facts in evidence and medical knowledge. 

3. Thereafter, the RO should readjudicate the veteran's claim of entitlement to a higher (compensable) initial rating for hemorrhoids de novo. Staged ratings should be considered pursuant to Fenderson v. West, 12 Vet. App 119 (1999). If the Veteran does not assert that he is satisfied with the rating assigned, he and his representative should be provided a supplemental statement of the case which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. The veteran should be afforded the applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


